Citation Nr: 1452551	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied a service connection claim for a low back condition.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the August 1999 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.



CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back condition, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1999 rating decision, the RO denied the Veteran's service connection claim for a low back condition, finding that there was no evidence of a chronic disability.  Evidence considered at that time of the rating decision consisted of service treatment records and a September 1998 VA examination.

Since the August 1999 rating decision, the Veteran has submitted VA treatment and private treatment records.  A September 2010 VA examination report and a July 2012 addendum opinion were obtained and are included in the claims file.  The Veteran also presented testimony at an August 2014 hearing.  The treatment records and VA examination report establish a low back disability.  A July 17, 2014 private treatment record reflects an impression of lumbar radiculitis.  MRI results from July 2004 show disk herniation resulting in moderate to severe canal stenosis.  The September 2010 VA examination report reveals a diagnosis of a lumbar disc disease at L4-L5 with large central disk herniation.  At the August 2014 hearing, the Veteran also testified that he has a lumbar strain with a herniated disc at L4 and L5. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The August 1999 denial was based on the finding that there was no evidence of a chronic disability.  The treatment records, VA examination report, and the Veteran's lay statements indicate that he has a low back disability.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back condition has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's service connection claim must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.  

The Veteran was afforded a VA examination in September 2010, but the examiner did not review all of the Veteran's service treatment records or consider the Veteran's statements that his back condition is due to a parachute jumping accident in service.  Therefore, an addendum opinion was obtained in July 2012.  

After reviewing the record, the July 2012 VA examiner concluded that the Veteran's back condition was less likely than not incurred in or caused by his in-service injury.  The Board finds the opinion inadequate because the rationale appears to be based on a past medical opinion and the prior denial of the claim, rather than an independent analysis by this examiner.  

The Veteran's service medical records do show complaints of lower back pain.  A February 1990 treatment record shows that the Veteran sustained a musculoskeletal back injury.  An undated treatment record further indicates that he fell onto his back and complains of low back pain.  A June 1990 treatment records also show complaints of back pain.  Likewise, on a June 1998 Report of Medical History, the Veteran reported that he experiences chronic low back pain.  The VA examiner did not consider whether these in-service complaints of back pain are related to the Veteran's current back condition.  Therefore, a new examination and medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, at the August 2014 hearing, the Veteran testified that he has had back problems since service and has received continuous treatment since 2000.  The July 2012 addendum opinion does not address the Veteran's allegations of in-service pain or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, these contentions should be addressed on remand.  

The claims file also includes an August 2014 statement from Dr. M.L., the Veteran's private physician who provides a positive opinion, but includes the qualifier "absent any nonmilitary trauma."  With the use of that statement, it is unclear whether Dr. M.L. meant that there "were" no post-service injuries or whether Dr. M.L. meant "unless" there were no post-service injuries that could also have caused the current findings.  Given that ambiguity and the inadequate July 2012 VA examiner's opinion, another examination is required. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for a low back condition since August 2012.  After securing the necessary release, the RO should obtain these records.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed low back condition.  The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any back condition, had its onset in service or is etiologically related to service, specifically addressing service treatment records from February 1990, June 1990 and June 1998, which show complaints of back pain. 

The examiner must also address the reported in-service injury, the Veteran's lay assertions regarding back pain since service, and Dr. M. L.'s statement that the repetitive nature of military service, the injuries from the Veteran's fall in the early 1990's, and the sudden landing from parachuting is more likely the cause of the Veteran's fractures and sciatic nerve damage.  

3. Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


